DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 04 December 2020. Claims 1, 4-14 and 18-20 have been amended. Claims 2 and 15 have been cancelled. Claim 21 has been added. Therefore, claims 1, 3-14 and 16-21 are presently pending in this application.
Drawings
The drawings were received on 04 December 2020.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Any remaining dependent claims are rejected upon dependency of a rejected base claim.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, lines 19-20 recite “the particulate filter is configured to remove at least 95% of particles that are at least 0.3 microns in diameter”. The applicant’s specification discloses that “the filter 70 can be capable of filtering 95% of airborne particulates or pathogens passing through the filter 70”, see para. [0036] of the 
Any remaining dependent claims are rejected upon dependency of a rejected base claim.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergman (2018/0078797 A1).
Regarding claim 1, in figures 2-8 and 11 Bergman discloses a portable containment device (earless filter mask 100) for isolating airborne particles (the device 100 contains a filter layer 115 to isolate airborne particles, see para. [0024]), comprising: an expandable chamber (the expandable chamber is the portion of the device 100 where the user’s mouth and nose is positioned, shown to be on the right side of the longitudinally extended line, see fig. 5 and para. [0022]) having a side wall (first tapered end 520 and second tapered end 610), a first end (shown to be on the left side of the longitudinally extended line of the device 100, see fig. 5), and a second end (shown to be on the right side of the longitudinally extended line of the device 100, see fig. 5); an opening formed at the first end sized to cover at least a human mouth (an opening for the user to insert their nose and mouth into the device 100 is shown to be on the left side of the longitudinally extended line, see fig. 5 and 11 and para. [0022]); .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 7, 12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Moravec (2010/0018532 A1) further in view of Aharoni (2014/0182592 A1).
Regarding claim 1, in figures 1-4 Moravec discloses a portable containment device (cough pouch 10) for isolating airborne particles (the user coughs into the device 10 to entrap airborne particles emitted from the user, see para. [0010]), comprising: an 
Moravec does not disclose a filter arranged at the second end, the filter being operable to entrap airborne particles entering the opening formed at the first end.
However, in figures 8b-9a Aharoni teaches that a filter 38 is arranged at a second end 16 of a device 10, the filter 38 being operable to entrap airborne particles entering the opening formed at the first end 14 (the filter 38 is made of a dense layer of polyester fibers to entrap airborne particles entering the opening when the user coughs and is placed on a cap 36, see paras. [0099]-[0102]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second end of Moravec’s device with the addition of a filter as taught by Aharoni to be able to improve the device’s ability to isolate airborne particles, see paras. [0099]-[0100] of Aharoni.
The modified Moravec device discloses that the chamber is configured to have an expanded configuration when operating the portable containment device and a compressed configuration for storing the portable containment device, and wherein the expandable chamber (as taught by Moravec) is longitudinally expandable between the opening (as taught by Moravec) and the filter (as taught by Aharoni) to keep the opening open while in the compressed configuration (the chamber 12/19 is shown to be in an expanded configuration when the user operates the device 10, see fig. 3 of 
Regarding claim 3, the modified Moravec device discloses that the chamber 12/19 (of Moravec) comprises a pliable sleeve (the side wall 12 of the chamber 12/19 is made of a 3-ply face mask material which is expandable and contractible and therefore pliable, see paras. [0013] and [0029]-[0031] of Moravec).
Regarding claim 7, the modified Moravec device discloses a ring (insert 16 of Moravec) is disposed in a pliable sleeve at the first end to form the opening (the ring 16 is shown to be positioned at the first end next to opening 14 to create an opening for the user, see para. [0030] of Moravec).
Regarding claim 12, the modified Moravec device discloses that the side wall 12 (of Moravec) comprises microporous material that is configured to prevent airborne particles from exiting therefrom (the vertical wall 12 of the chamber 12/19 is made of a 3-ply face mask material to prevent airborne particles from exiting the portable containment device 100, see paras. [0010] and [0029]-[0031] of Moravec).
Regarding claims 14 and 16, the modified Moravec device discloses that the portable containment device 100 (of Moravec) is provided in a container the container is configured to be used for storage purposes before and after use, and the container is configured to store the portable containment device when disposing the portable containment device 100 (the portable containment device 100 is placed into a small container for storage before and after use, the user places the portable containment .
Claims 4-6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Moravec and Aharoni as applied to claim 1 above, and further in view of Saffo (4,583,535 A).
Regarding claims 4-5, the modified Moravec device discloses that the second end further comprises an end cap (bottom panel 19 of Moravec), the end cap 19 being configured to accommodate the filter 38 (of Aharoni) that is seated thereon (the modification of Moravec’s endcap with Aharoni’s filter 38 teaches that the filter 38 is seated on the cap 36, the filter 38 being curved such that it extends through to the vertical wall of the portable containment device 10, see fig. 8B and paras. [0099]-[0100] of Aharoni), but does not disclose a fastener that secures the filter to the portable containment device or that the filter is stitched to the side wall and the end cap.
However, in figure 4 Saffo teaches that an endcap 40 has a filter 42 stitched onto it to secure the filter 42 to the portable containment device 10, see col. 3, lines 17-38. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filter of the modified Moravec device to be stitched to the endcap and vertical wall as taught by Saffo to be able to prevent the filter from becoming dislodged when the portable containment device is in use.
Regarding claim 6, the modified Moravec device discloses that the end cap 19 (of Moravec) comprises pliable material (the endcap 19 of the chamber 12/19 is made 
Regarding claim 13, the modified Moravec device discloses that the end cap 19 (of Moravec) comprises microporous material that is configured to prevent airborne particles from exiting therefrom (the endcap 19 of the chamber 12/19 is made of a 3-ply face mask material to prevent airborne particles from exiting the portable containment device 100, see paras. [0010] and [0029]-[0031] of Moravec).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Moravec and Aharoni as applied to claim 7 above, and further in view of Davidson (5,367,706 A).
Regarding claim 8, the modified Moravec device discloses that the pliable sleeve is wrapped around the ring 16 (of Moravec) to form the opening 14 (of Moravec; the pliable sleeve made by the vertical wall 12 is wrapped around to envelope ring 16, see paras. [0029]-[0030] of Moravec), but does not disclose that the pliable sleeve is disposed around the ring with adjacent portions of the pliable sleeve attached together to secure the pliable sleeve around the ring.
However, in figures 2-4 Davidson teaches that a pliable sleeve 13 is disposed around the ring 12 with adjacent portions of the pliable sleeve 13 attached together to secure the pliable sleeve 13 around the ring 12 (the pliable sleeve 13 is stitched around the ring 12 to secure the ring 12 to the pliable sleeve 13, see col. 2, lines 3-15). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ring of the modified Moravec device to be disposed around the ring with adjacent portions of the pliable .
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Moravec and Aharoni as applied to claim 1 above, and further in view of Ellsworth (5,920,909 A).
Regarding claims 9-10, the modified Moravec device does not disclose the pliable sleeve is curled up and secured to form the opening or that a proximal end of the pliable sleeve is curled up into a cuff or wherein the cuff is stitched to an adjacent portion of the pliable sleeve to form the opening.
However, in figure 6 Ellsworth teaches that the proximal end of the pliable sleeve 22 is curled up into a ball or wherein the ball is stitched in place to form an opening 24 (the pliable sleeve 22 is shown to be curled up over an elastic band 38 to form a ball and is stitched in place at a hem 34, see col. 2, lines 46-52). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the proximal end of the pliable sleeve of the modified Moravec device to be curled into a ball and have the ball stitched in place to form an opening as taught by Ellsworth to be able to facilitate the expansion and contraction of the opening, see col. 2, lines 49-52 of Ellsworth.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Moravec and Aharoni as applied to claim 7 above, and further in view of Russell (2009/0101151 A1).

However, in figure 2 teaches that a ring 102 is made of plastic injection molded material (the device 100, including the ring 102 is made of plastic injection molded material, see paras. [0008], [0012], [0022] and [0026]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ring of the modified Moravec device to be made of plastic injection molded material as taught by Russell to be able to provide a ring that is inexpensive and easy to produce.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Moravec and Aharoni as applied to claim 14 above, and further in view of Zocchi (2006/0040333 A1), Epstein (2017/0290719 A1) and Flynn (6,543,450 B1).
Regarding claim 17, the modified Moravec device discloses a method of using the portable containment device including the steps of: extending the portable containment device such that it is at least partially extended; arranging at least a mouth and a chin in the opening formed in the portable containment device such that the mouth and the chin are confined by a periphery of the opening; emitting airborne particles into the portable containment device as needed; compressing the portable containment device such that it returns to a storable position (the portable containment device 10 is expanded to be in a ready position, the portable containment device 10 is then brought up to the mouth and chin of the user such that the mouth and chin are confined by a periphery of the opening 14, the user then emits airborne particles into the 
However, Zocchi teaches that a device is removed from a container 13 when ready for use and placed into the container 13 after each use, the container being resealed after each use (a lancet device base is removed from the container 13, used and then returned to the container 13 after each use with the container 13 being resealed after each use, see paras. [0015], [0062]-[0065]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of using the portable containment device of the modified Moravec device to instruct the user to remove the portable containment device from the container, place the portable containment device into the container after each use and reseal the container as taught by Zocchi to be able to provide the user with a method of safely storing the device before and after usage.
Additionally, Epstein teaches that a device is placed in a container 11 and the device and container are disposed of after use (a device is placed into a reseal-able container 11 after use and the device and container 11 are disposed of after use, see paras. [0031] and [0033]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the 
The modified Moravec device discloses the method of using the portable containment device (as taught by Moravec, Zocchi and Epstein) as recited above, but does not disclose that the portable containment device includes instructions inside, on, or with the container.
However, Flynn teaches that a mask 1 includes instructions inside a container (instructions are included with the mask to show the user how the mask is operated, see col. 4, lines 4-10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of using the portable containment device of the modified Moravec device to be included on instructions, the instructions being included with a container taught by Flynn to be able to easily instruct a user on how to use the portable containment device.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moravec (2010/0018532 A1) in view of Davidson (5,367,706 A), Al Malki (2014/0237695 A1), Aharoni (2014/0182592 A1), Mazzone et al. (2009/0270831 A1), Saffo (4,583,535 A) and Charumethee (2018/0280739 A1).
Regarding claim 18, in figures 1-4 Moravec discloses a portable containment device (cough pouch 10) for isolating airborne particles (the user coughs into the device 10 to entrap airborne particles emitted from the user, see para. [0010]), comprising: a tubular, pliable sleeve (side panels 12 and bottom panel 19), wherein the sleeve 
Moravec does not disclose that the plastic ring that is secured via stitching.
However, in figures 2-4 Davidson teaches that a sleeve 13 is stitched around a ring 12 to secure the ring 12 to the sleeve 13, see col. 2, lines 3-15. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ring of the Moravec’s device to be stitched to the pliable sleeve as taught by Davidson so as to be able to more securely attach the ring to the pliable sleeve.

	However, in figure 1B Al Malki teaches that a facemask 20 is a polypropylene-based material (the facemask 20 is made of a non-woven melt blown polypropylene material, see para. [0032]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sleeve of Moravec’s device to be made of a polypropylene-based material such as taught by Al Malki so as to be able to improve the portable containment device’s filtering capability. 
The modified Moravec device does not disclose that a particulate filter is arranged in a lower-most portion of the sleeve; wherein the filter is secured to a periphery of the circumferential side wall and the lower wall, wherein the filter is operable to entrap airborne particles entering the portable containment device.
However, in figures 8b-9a Aharoni teaches that a filter 38 is arranged in a lower-most portion 16 of a sleeve 10, wherein the filter 38 is secured to a periphery of a circumferential side wall and a lower wall 36, and wherein the filter 38 being operable to entrap airborne particles entering the sleeve 10 (the filter 38 is made of a dense layer of polyester fibers to entrap airborne particles entering the opening when the user coughs, the filter 38 is secured on the lower wall 36 and the filter 38 is curved such that it extends through to the circumferential side wall of the sleeve 10, see paras. [0099]-[0102]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lower wall and circumferential side wall of Moravec’s device with the addition of a filter as taught by 
The modified Moravec device does not disclose that the particulate filter is disk-shaped.
However, in figure 1 Mazzone teaches that a particulate filter 50 is disk-shaped, see para. [0020]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the particulate filter of the modified Moravec device to be disk-shaped as taught by Mazzone so as to be able to allow the filter to better conform to the shape of the sleeve.
If in doubt that the particulate filter of the modified Moravec device can be disk-shaped, Moravec discloses the claimed invention except for particulate filter being disk-shaped. It would have been an obvious matter of design choice to modify particulate filter to be disk-shaped, since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  
The modified Moravec device does not disclose that the filter is secured to a periphery of the circumferential side wall and the lower wall via stitching.
However, in figure 4 Saffo teaches that an endcap 40 has a filter 42 stitched onto it to secure the filter 42 to the portable containment device 10, see col. 3, lines 17-38. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the particulate filter of the modified Moravec device to be stitched to the periphery of the circumferential side wall 
	The modified Moravec device discloses that the opening (as taught by Moravec) and the disk-shaped particulate filter (as taught by Aharoni and Mazzone) are spaced apart in a longitudinal direction (the opening 14, of Moravec, is shown to be longitudinally spaced apart from the disk-shaped particulate filter, of Aharoni and Mazzone, see fig. 2 of Moravec, figures 8b-9a of Aharoni and figure 1 of Mazzone).
The modified Moravec device does not disclose that the particulate filter is configured to remove at least 95% of particles that are at least 0.3 microns in diameter.
However, in figure 1 Charumethee teaches that a filter 1 removes 99.8% of particles that are at least 0.3 microns in diameter, see para. [0040]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the particulate filter of the modified Moravec device to remove at least 95% of particles that are at least 0.3 microns in diameter taught by Charumethee to improve the filter’s ability to remove harmful particles when the device is in operation, see abstract of Charumethee.
Regarding claim 19, the modified Moravec device shows that the opening is sized to cover a human mouth and chin without also covering the nostrils or nose, see fig. 4 of Moravec.
If in doubt that the modified Moravec device’s opening is sized to cover a mouth and chin, in figure 14 Aharoni teaches that an opening is sized to cover a human mouth and chin, without also covering the nostrils or nose (the opening is shown to cover the mouth and chin of the user, without covering the nostrils or nose of the user). Therefore, 
Regarding claim 20, the modified Moravec device does not disclose that the opening is sized to cover a human mouth, nostrils, and chin.
However, in figure 5 Aharoni teaches that an opening or first opening is sized to cover a human mouth, nostrils, and chin (the opening is sized to cover the mouth and nose areas jointly during use, see para. [0093]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the opening of the modified Moravec device to be sized to cover a human mouth, nostrils, and chin as taught by Aharoni so as to be able to catch airborne particulates of the user when the user coughs or sneezes, see para. [0093] of Aharoni.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Moravec and Aharoni, as applied to claim 1 above, and further in view of Russel (2009/0101151 A1).
Regarding claim 21, the modified Moravec device does not disclose that the filter comprises a germicide.
However, in figure 1 Russell discloses that a filter 112 comprises a germicide, see para. [0027]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filter of the modified Moravec device with the addition of germicide as taught by Russell to be able .
Response to Arguments
The arguments to newly added claim limitations in claims 1 and 18 have been addressed in the above rejections.
Applicant's arguments filed 04 December 2020 have been fully considered but they are not persuasive. 
On page 11 applicant argues “Applicant specifically requests reconsideration of dependent claim 12, having a side wall made of a: "microporous material that is configured to prevent airborne particles from exiting therefrom." The Office cites Moravec, but Moravec's side walls are porous: The side panels 12 of the pouch 10 are preferably made from 3-ply disposable surgical face mask material 17. ... Material 17 is selected such that is has sufficient porosity to allow the rapid burst of air from a cough to pass through the material without risk of back-flow into the mouth, while at the same time capturing the aerosol contaminants. Moravec at [0029] (emphasis added). As can be seen, Moravec teaches away from the claimed sidewalls because its porous side walls do not have a: "risk of back-flow into the mouth."
However, as the side panels 12 of Moravec’s pouch 10 are made of a microporous material to capture aerosol contaminants, the side panels 12 are capable of preventing airborne particles from exiting. The inclusion of the side panels 12 provides for a physical structure that performs the function of preventing an amount of airborne particles from passing through said side panels 12 and further the material used is designed to capture contaminants exhaled by the user, see paras. [0010] and 
On page 12 applicant argues “Applicant also respectfully requests reconsideration of dependent claim 19, having an "opening ... sized to cover a human mouth and chin, without also covering the nostrils or nose." Fig. 4 of Moravec and Fig. 14 of Aharoni are cited against this claim limitation: Fig. 4. Clarification is respectfully requested. Applicant respectfully suggests that the opening is not covering the mouth and chin in Fig. 4 of Moravec or Fig. 14 of Aharoni: (a) it is located between the chin and nose proximate the mouth about to cover only the mouth in Moravec and (b) it is only covering the mouth but not the chin in Aharoni. The chin is not covered in either of these images and it is clearly not sized to do so. Clarification is respectfully requested”.
However, the claim does not require that the entire chin be covered, only that the mouth and chin are covered. There is insufficient evidence to show that Moravec and Aharoni do not cover the chin as figure 4 of Moravec and figure 14 of Aharoni show that the device is sized to cover the upper portion of the chin. Additionally, it is well known in the art to have cough suppression devices sized to cover the mouth and the chin as shown in figure 6 Macy, Jr. (9,723,880 B1) which teaches a similar portable containment device 10 that is sized to cover a chin. Therefore the rejection of claim 19 as recited above is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555.  The examiner can normally be reached on M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        

/TU A VO/Primary Examiner, Art Unit 3785